Filed 5/13/21 P. v. Taghilou CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                       DIVISION SEVEN


THE PEOPLE,                                                 B303561

         Plaintiff and Respondent,                          (Los Angeles County
                                                            Super. Ct. No. A708409)
         v.

FARAMARZ TAGHILOU,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los Angeles
County, David W. Stuart, Judge. Reversed and remanded with
directions.
      Rich Pfeiffer, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews and Idan Ivri,
Deputy Attorneys General, for Plaintiff and Respondent.
                         INTRODUCTION
      Faramarz Taghilou moved pursuant to Penal Code1
sections 1016.5 and 1473.7 to vacate his 1988 conviction for oral
copulation of a person under the age of 14 on the basis that he was
inadequately advised about the immigration consequences of his
no contest plea. Taghilou contends, and the People agree, that the
superior court erred by denying Taghilou’s motion without a
hearing. We too agree, and we reverse.
       FACTUAL AND PROCEDURAL BACKGROUND
     Taghilou emigrated from Iran to the United States in 1983.
Taghilou is not a United States citizen.
A.    Taghilou’s 1988 Conviction
       In 1987 the district attorney charged Taghilou with one
count of oral copulation of a person under the age of 14 (former
§ 288a, subd. (c), renumbered as § 287, subd. (c); count 1) and
three counts of lewd acts upon a child (§ 288, subd. (a); counts 2, 3
and 4). On August 22, 1988 Taghilou entered a no contest plea to
count 1 in exchange for a “three year lid with a [section] 1203.02
[sic, 1203.03] diagnostic study” and the remaining counts
dismissed. The prosecutor stated that the basis for the plea
agreement was “witness problems” and “problems of proof.”
       At the plea hearing Taghilou received several advisements
regarding his constitutional rights and other consequences of the
plea. Among the advisements, the prosecutor stated: “If you are
not a citizen, a conviction of this criminal offense could result in
your deportation, exclusion from the United States, or denial of
naturalization.” The prosecutor asked Taghilou if he understood


1     All further statutory references are to the Penal Code.




                                  2
the immigration advisement; after conferring with his counsel,
Taghilou stated, “Okay. Yes.” Following the advisements,
Taghilou entered a no contest plea to count 1, and the court
accepted the plea.
       At the subsequent sentencing hearing on January 5, 1989
the trial court placed Taghilou on felony probation. In 1992, when
the probationary period had expired without further offenses, the
court permitted Taghilou to withdraw his no contest plea and
enter a not guilty plea. The trial court dismissed the case
pursuant to section 1203.4, releasing Taghilou “from all penalties
and disabilities resulting from the offense of which he [had] been
convicted,” except as provided in the statute. In 1997 the trial
court granted Taghilou a certificate of rehabilitation.
B.    Taghilou’s 2012 Motion To Vacate the 1988 Conviction
      In 2012 Taghilou filed a motion to vacate the 1988
conviction, arguing he had not been sufficiently informed that he
would be required to register as a sex offender for life. In an
unpublished opinion we reversed the trial court’s denial of
Taghilou’s 2012 motion to vacate. (People v. Taghilou (June 25,
2014, B248510) [nonpub. opn.].) We remanded the case to the
superior court for an evidentiary hearing and determination
whether the parties had affirmatively agreed or implicitly
understood that Taghilou’s registration obligation was limited in
duration. (Ibid.)
C.    Taghilou’s 2019 Motion To Vacate the 1988 Conviction
      In 2019 Taghilou moved pursuant to sections 1016.5 and
1473.7 to vacate his 1988 conviction, arguing he had been
inadequately advised about the immigration consequences of the
plea. The superior court reviewed Taghilou’s motion in chambers,




                                 3
and denied the motion on December 11, 2019 without a hearing.
Taghilou was not present and was not represented by counsel.
Citing the transcript of the August 22, 1988 plea hearing, the
court’s minute order states that Taghilou “was advised on the
record of the specific immigration consequence of deportation and
acknowledged the same.”
      Taghilou timely appealed the superior court’s denial of his
motion to vacate his conviction.2
                          DISCUSSION
      Taghilou contends the superior court erred in denying his
motion to vacate his conviction without a hearing. The People
agree, and so do we.
      Whether the superior court followed proper procedures in
deciding a section 1473.7 motion is question of law we review de
novo. (See People v. DeJesus (2019) 37 Cal.App.5th 1124, 1133;
People v. Fryhaat (2019) 35 Cal.App.5th 969, 975-976.)
      Section 1473.7, subdivision (a)(1), provides that a person no
longer in custody may file a motion to vacate a conviction or
sentence because “[t]he conviction or sentence is legally invalid
due to prejudicial error damaging the moving party’s ability to
meaningfully understand, defend against, or knowingly accept the
actual or potential adverse immigration consequences of a plea of
guilty or nolo contendere.” (§ 1473.7, subd. (a)(1).)
      All motions pursuant to section 1473.7 “shall be entitled to a
hearing.” (§ 1473.7, subd. (d).) Upon request of the moving party,


2     “An order granting or denying [a section 1473.7] motion is
appealable under subdivision (b) of Section 1237 as an order after
judgment affecting the substantial rights of a party.” (§ 1473.7,
subd. (f).)




                                 4
“the court may hold the hearing without the personal presence of
the moving party provided that it finds good cause as to why the
moving party cannot be present. If the prosecution has no
objection to the motion, the court may grant the motion to vacate
the conviction or sentence without a hearing.” (Ibid.)
      The superior court denied Taghilou’s motion in chambers
without a hearing. Taghilou was neither present nor represented
by counsel. Nothing in the record indicates Taghilou asked not to
be present or the superior court found good cause to proceed
without Taghilou present. As the People concede, the superior
court’s order denying Taghilou’s motion must therefore be
reversed. On remand the superior court must hold a hearing with
Taghilou present, unless Taghilou requests the hearing be held
without him and the superior court finds good cause to proceed in
Taghilou’s absence.3
                         DISPOSITION
      The order denying Taghilou’s section 1473.7 motion to
vacate his conviction is reversed. The case is remanded to the
superior court with directions to determine whether the court
should appoint counsel for Taghilou, to appoint counsel if




3      Section 1473.7, subdivision (d), does not expressly provide a
right to appointed counsel. Courts have held, however, that where
an indigent moving party sets forth factual allegations stating a
prima facie case for entitlement to relief under section 1473.7,
counsel must be appointed. (See People v. Fryhaat, supra,
35 Cal.App.5th at p. 981.) The superior court should consider on
remand whether Taghilou has made a sufficient factual showing to
warrant appointment of counsel.




                                 5
appropriate, and to hold a hearing on Taghilou’s motion to vacate
his conviction.4



                                     McCORMICK, J.
We concur:



      PERLUSS, P. J.



      SEGAL, J.




4     Taghilou argues in his opening brief that the superior court
should have granted his motion to vacate on its merits. Taghilou
concedes in his reply brief that remand to the superior court for a
hearing on the merits of his motion is the proper remedy.

      Judge of the Orange County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 6